Citation Nr: 1445408	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for esophageal cancer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 until his retirement in May 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for at a hearing before a Veterans Law Judge in April 2014.  In a letter received in March 2014, he indicated he would not attend the hearing.  The Board has construed the letter as a withdrawal of his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's esophageal cancer was not manifested during his service or in the first postservice year, and is not shown to be related to, his service, to include as due to exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for esophageal cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2010, the VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates of awards.  While it has been argued on behalf of the Veteran that the VA failed to comply with the duty to assist by not requesting an examination, the Board finds that such is not necessary because there is no evidence that his esophageal cancer may be related to his service (it is not listed among the listed associated with such exposure).  The appeal was most recently readjudicated in the June 2013 statement of the case.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service personnel records show the Veteran served on the USCGC Sherman from January 1969 to November 1970.  The ship was moored at the U.S. Naval support facility Cam Ranh Bay, South Vietnam in November 1970, and was anchored at Qui Nhon later that month.  VA has acknowledged that he served in Vietnam and, by virtue of such service, is presumed to have been exposed to Agent Orange therein.

The Veteran's service treatment records contain no mention of complaints or findings pertaining to esophageal cancer.  No pertinent abnormality was noted on the service retirement examination in January 1977.
The Veteran had a PET-CT scan at a private facility in July 2008.  It was noted he had a clinical history of a biopsy of the distal uvula that was positive for squamous cell carcinoma.  The PET scan showed a hypermetabolic esophageal mass of the upper thoracic esophagus that was highly suspicious for primary esophageal malignancy.  An August 2008 pathology report shows moderately differentiated squamous cell carcinoma of the esophagus.  

On VA Agent Orange examination in March 2012, it was noted the Veteran had a past medical history of esophageal cancer that was treated with chemotherapy and radiation, which were completed in 2008.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them malignant tumors) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for malignant tumors).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as there is no evidence in the record that esophageal cancer was manifested in the first postservice year, these presumptive provisions have no applicability in the instant case.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases do not include esophageal cancer.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis by affirmative evidence of such.

The Veteran asserts service connection is warranted for esophageal cancer, and claims it is due to his exposure to Agent Orange in service.  It is not in dispute that the Veteran has esophageal cancer; and as noted above, his exposure to Agent Orange has been conceded.  However, as esophageal cancer is not listed in 38 C.F.R. § 3.309(e), as a disease associated with Agent Orange, the presumptive provisions of 38 U.S.C.A. § 1116 have no applicability. 

Service connection for the esophageal carcinoma may nevertheless be established if it is affirmatively shown to be related to service/disease, injury, or event therein.  No such evidence has been submitted.  The evidence establishes that esophageal cancer was first diagnosed more than 30 years following the Veteran's retirement from service.  Consequently, service connection for such disease on the basis that it became manifested in service and persisted is not warranted.

Furthermore, as the esophageal cancer was not manifested in the first postservice year, service connection on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112) likewise is not warranted.  

What is needed to substantiate the claim, therefore, is competent evidence that relates the esophageal cancer to service/exposure to Agent Orange.  The Veteran has presented no such evidence.  

The Veteran's assertions that his esophageal cancer is related to service, to include as due to exposure to Agent Orange therein, are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of carcinoma of the esophagus fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not submitted any supporting medical opinion or medical treatise evidence.  Regarding the assertion that a VA examination to secure a medical opinion is needed, the Board observes that the Secretary has found there is no relationship between esophageal cancer and exposure to Agent Orange.  See 72 Fed. Reg. 32,397 (2007).  As the Veteran has not submitted any evidence to the contrary, there is no evidence that esophageal cancer may be related to service, including as due to Agent Orange exposure, and an examination to secure a nexus opinion is not necessary.  

In summary, the evidence of record establishes that the Veteran's carcinoma of the esophagus became manifest many years after, and is not shown to be related to, his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for esophageal cancer, and that the appeal in this matter must be denied. 


ORDER

The appeal seeking service connection for esophageal cancer, to include as due to exposure to Agent Orange, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


